FILED
                             NOT FOR PUBLICATION                             MAR 18 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JERRY L. COBB,                                   No. 09-17132

               Plaintiff - Appellant,            D.C. No. 5:06-cv-06372-RMW

  v.
                                                 MEMORANDUM *
JEANNE WOODFORD; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                    Ronald M. Whyte, District Judge, Presiding

                              Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       California state prisoner Jerry L. Cobb appeals pro se from the district

court’s order denying his Federal Rule of Civil Procedure 60(b) motion for

reconsideration of the district court’s judgment dismissing his 42 U.S.C. § 1983

action. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion. Smith v. Pac. Props. & Dev. Corp., 358 F.3d 1097, 1100 (9th Cir.

2004). We vacate and remand.

      The district court denied the Rule 60(b) motion because it concluded that

Cobb was challenging prison disciplinary proceedings that resulted in loss of good-

time credits and he could only bring a civil action for damages after the

disciplinary findings were invalidated. As Cobb argued in his motion for

reconsideration, however, he was not challenging any loss of good-time credits.

Cobb demonstrates in his complaint and the attachments thereto that the

disciplinary findings were invalidated through the inmate appeals process prior to

his filing this action and that his good-time credits were restored. Therefore, we

vacate the district court’s order and remand for further proceedings. See Wilkinson

v. Dotson, 544 U.S. 74, 81 (2005) (“§ 1983 remains available for procedural

challenges where success in the action would not necessarily spell immediate or

speedier release for the prisoner”) (emphasis omitted)).

      We express no opinion as to the merits of his claims.

      VACATED and REMANDED.




                                          2                                   09-17132